Citation Nr: 1124255	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-12 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include schizoaffective disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1976.  

This matter is on appeal from a May 2006 rating decision issued by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer in April 2008 and the undersigned Veterans Law Judge in April 2010.  The transcripts from both hearings are of record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In December 1996, March 1999, and March 2000, the RO denied a claim for PTSD.  The Veteran did not appeal the decisions and they became final.  The March 2000 rating decision is the last final denial for PTSD on any basis.

2.  In April 2003, the RO denied entitlement a claim for schizoaffective disorder.  The Veteran did not appeal that decision and it became final.  

3.  Since the March 2000 and April 2003 rating decisions, new evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder has not been received.  

4.  A chronic bilateral knee disorder was not manifested during service; bilateral knee pathology was not indentified until November 2004.  The current bilateral knee disorder is unrelated to service.  


CONCLUSIONS OF LAW

1.  The March 2000 RO rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  The April 2003 rating decision denying service connection for schizoaffective disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

3.  New and material evidence has not been received with respect to the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and PTSD, and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

4.  A bilateral knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

New and Material Evidence to Reopen a Claim for Psychiatric Disorder

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In December 1996, the RO denied entitlement to service connection for PTSD.  At that time, the RO considered the Veteran's service treatment and personnel records and specifically noted his recurrent use of drugs during service.  The RO also considered a November 1996 VA PTSD examination where he reported several incidents in service, including notably, being hospitalized during service where he was told he was a "little crazy" and being beaten-up by other soldiers who were a part of a Klu Klux Klan gang aboard ship.  He also described an incident during service when he was scared after a cable popped in front of him and three guys next to him were injured.  

While the Veteran was diagnosed with PTSD, attention-deficit hyperactivity disorder, and a cognitive disorder at the VA examination, and the RO noted his account of being beaten-up in service, as well as his recurrent use of drugs, and denied the claim on the basis that there was no evidence of an in-service combat stressor.  

The Veteran was notified of the RO's determination in January 1997 but he did not appeal the previous rating decision.  Instead, he submitted a new claim seeking service connection for an unspecified mental disorder.  He was subsequently afforded a VA examination in May 1996 and reporting being beaten excessively by other soldiers.  He was diagnosed with PTSD and major depression.  

The Veteran also submitted a statement in February 1999 detailing his in-service stressors, including being picked on by the master chef on the USS Recovery and an incident when a tow cable from the USS Hayes became loose.  In March 1999, the RO again denied service connection for PTSD on the basis that there was no evidence showing participation in combat or evidence that corroborated the Veteran's accounts regarding the stressful incidents.  

After receiving the March 1999 rating decision, the Veteran submitted a statement in September 1999 detailing the tow cable accident previously reported.  He stated that the USS Recovery was towing the USS Hayes and an accident occurred which resulted in three people being hurt, including him.  He also reported that he had a breakdown because of the accident in service.  In addition to the statement, the RO also obtained treatment records which showed that he received inpatient treatment from August to October 1999 and was diagnosed with cocaine and alcohol dependence, as well as rule out schizoaffective disorder.  

In a March 2000 rating decision, the RO again denied service connection for PTSD on the basis that there was inadequate evidence to establish that a stressful experience occurred, noting that there is no indication in his records to corroborate his statements, and that the evidence did not show a confirmed diagnosis of PTSD.  The Veteran was notified of the RO's determination in April 2000 but he did not appeal the decision and, thus, the March 2000 rating decision became final.  

In August 2002, the Veteran submitted a claim seeking service connection for a schizoaffective disorder, asserting that this disability was a part of the treatment for which he received treatment on active duty.  The Veteran also submitted a new claim seeking service connection for PTSD; however, the Veteran subsequently withdrew the PTSD claim.  See Veteran's statements dated October 2002 and February 2003.  

Nevertheless, the RO denied the schizoaffective disorder and PTSD claims in an April 2003 rating decision on the basis that the service treatment and personnel records did not show any diagnoses referable to those conditions, or any evidence of a stressor that can be associated with PTSD.  The Veteran did not appeal the April 2003 rating decision and, thus, it became final.    

In evaluating the claim on appeal, the Board notes that the April 2003 rating decision should have adjudicated the Veteran's PTSD claim on a new and material basis, as that issue was adjudicated by the March 2000 rating decision which became final.  Therefore, the March 2000 rating decision is considered the last final decision with respect to the issue of service connection for PTSD, while the April 2003 rating decision is considered the last final decision with respect to the issue of service connection for schizoaffective disorder.  

Nevertheless, because the Veteran is attempting to reopen the claim of service connection for PTSD and the evidentiary record shows diagnoses of other psychiatric disabilities, including schizoaffective disorder, the Board will consider whether there is new and material evidence of record sufficient to reopen the claim of service connection for any acquired psychiatric disorder reflected in the record, including PTSD and schizoaffective disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regardless of whether a claimant identifies a particular mental disorder, the scope of the claim is not limited to that condition, but is considered a claim for any mental disability reasonably encompassed by several factors including the information VA obtains in support of the claim).  

Since the rating decisions issued in April 2000 and April 2003, the evidence received into the record includes VA treatment records dated from 2001 to 2010 which show that the Veteran continued to receive outpatient and inpatient treatment for various symptoms, including nightmares about his service, and was variously diagnosed with schizoaffective disorder, history of PTSD, bipolar disorder, substance-induced mood disorder, psychosis, not otherwise specified, and depressive disorder.  

The Veteran has also submitted several statements (1/03, 8/04, 9/04, 3/10) reiterating the events that occurred during service, including seeking treatment and being told he had psychiatric problems, the tow cable accident, the racism he experienced, and his drug use.    

At the outset, the Board finds that the Veteran's statements are not considered new evidence because they are essentially duplicative of the statements submitted and made in conjunction with the claims that were denied prior to and in the rating decisions issued in April 2000 and April 2003.  

With respect to the VA treatment records, while this evidence is new, in that it was not of record at the time of the last final decision, the Board finds the evidence is not material.  Indeed, the VA treatment records do not contain any indication that the variously diagnosed psychiatric disabilities were incurred in or are otherwise related to the Veteran's service, to include his reported in-service stressors.  

The treatment records merely show that the Veteran's diagnoses of schizoaffective disorder and PTSD were continued and there is no lay or medical evidence of record that shows that the new diagnoses of bipolar disorder, substance-induced mood disorder, psychosis, not otherwise specified, and depressive disorder are related to his service.  

At the April 2010 Travel Board hearing, the Veteran testified that the evidence of drug use and counseling during service showed that he had a psychiatric problem during service, which was an early manifestation of his current disability; however, this evidence was previously considered by the RO.  

As such, even with presuming the credibility of the evidence submitted since the April 2000 and April 2003 rating decisions, the Board finds the evidence is not material.  The critical question is whether the Veteran's current psychiatric disorder are associated with service and, in this regard, the new evidence is not material.  

Therefore, based on the foregoing, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for an acquired psychiatric disorder.  Having found that the evidence is not new and material, the appeal is denied.  

Service Connection for a Knee Disorder

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service treatment records reflect that the Veteran presented for treatment in April 1976 complaining of pain and swelling in his right knee that had persisted for seven months.  Despite the report of persisting symptoms for seven months, he also reported that he struck his right knee on a step and hit his right knee with a softball three weeks prior.  Regardless, examination revealed limited range of motion and swelling but X-rays of his right knee were negative.  The final assessment was resolving hematoma.  

There is no further mention of the right knee injury or any associated problems in the service treatment records.  At the time of service separation eight months after, his lower extremities were normal.  Therefore, service records do not show chronic residuals associated with a right knee injury at the time of discharge.  

At the April 2008 DRO hearing, the Veteran testified that he received treatment for left knee swelling in April 1976.  He is competent to report events that occurred in service; however, the Board finds that the service treatment records are more credible and probative as to the treatment he received during service, as they were generated contemporaneously with the treatment provided therein.  

The Board has carefully reviewed the service treatment records and there are no complaints, treatment, or findings related to a left knee injury or disability, including at the December 1976 separation examination.  Therefore, a chronic left knee disorder was not noted in service.  

Next, post-service evidence does not reflect right or left knee symptomatology for many years after service discharge.  Specifically, in November 2004, X-rays of the Veteran's knees and elbows were ordered because of complaints of generalized pain and symmetrical stiffness.  The actual X-ray reports are not included in the record and, thus, the Board is unable to determine if he was diagnosed with an actual bilateral knee disorder at that time, as opposed to merely experiencing symptoms of knee pain.  

However, the Board finds probative that the evidence does not reflect that he specifically sought treatment for bilateral knee problems, as the evidence only shows complaints of generalized pain.  Nevertheless, viewed in the light most favorable to the Veteran, bilateral knee pathology was noted in November 2004.  This is the first recorded symptomatology related to bilateral knee problems following service, coming more than 25 years after service.  Therefore, the medical evidence does not reflect continuity of symptomatology.  

In fact, the Veteran has not testified, asserted, or submitted any lay evidence that he continued to suffer from knee problems following service.  However, any such assertion would be considered not credible, given (1) the multi-year gap between discharge from active duty service (1976) and the initial reported symptoms related to knee symptomatology in 2004 (a 25 year gap) and (2) the fact that the separation examination was absent of any complaints or findings related to a knee disorder.  Therefore, the Board finds continuity has not been established through competent evidence or through the Veteran's lay statements.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral knee disorder to active duty, despite his contentions to the contrary.  

To that end, the Board places significant probative value on a June 2009 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that he injured his right knee in April 1976 during a softball game, after which the pain subsided.  He also reported that his right knee was run over by a car in 1980 during post-service employment.  Notably, he did not lodge any pertinent complaints regarding his left knee.  

After a physical examination, the examiner diagnosed right knee degenerative joint disease (DJD).  The examiner opined that, based upon the Veteran's history and clinical and imaging information, it was less likely than not that the right knee DJD was service-connected.  The VA examiner noted that, while the Veteran reported injuring his right knee playing softball, he also related that his right knee was run over by a car in 1980.  

The examiner opined that the physical consequences of being run over by a car were much more severe than that of a softball injury and, therefore, it was less likely than not that the right knee arthritis is due to the right knee injury sustained while playing softball.    

The Board finds that the June 2009 examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claim file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  

In making this determination, the Board notes that the VA examiner did not provide a nexus opinion regarding the Veteran's current left knee disorder, which was shown as osteoarthritic changes in the left knee joint on X-ray.  However, the Board finds that the April 2006 VA examination was nonetheless adequate because the Veteran did not report any problems with his left knee at the examination.  

The Board also finds that a new medical examination and opinion is not needed because there is no credible evidence of an in-service event or injury to which the current left knee disorder may be related.  In addition, there is no indication that the current left knee disorder may be related to service.  

Indeed, as noted, the Veteran has not provided credible lay evidence of continued left knee problems following service and there is no medical evidence or opinion of record which purports to establish an etiologic relationship between the current left knee problems and service.  Therefore, the Board finds there is no competent evidence of a nexus between the current left knee disorder and service.  

The Board has considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed knee disorders and active duty service.  While the Board notes that he is competent to report symptoms as they come to him through his senses, degenerative joint disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical professional who examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Therefore, based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for bilateral knee arthritis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in January 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why his claim was previously denied.  

Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial and he was also informed of the evidence needed to substantiate a service connection claim.  

The Board notes that the Veteran has not been informed of how disability ratings and effective dates are assigned.  However, because the service connection claim on appeal is being denied herein, such issues are moot and the Veteran is not prejudiced thereby.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the service treatment records, as well as all post-service treatment records identified by the Veteran and the evidentiary record.  He was also afforded a VA examination in June 2009.  

Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  


ORDER

New and material evidence not having been submitted, the claim for service connection for an acquired psychiatric disorder, to include schizoaffective disorder and PTSD, is not reopened, and the appeal is denied.

Service connection for a bilateral knee disorder is denied.  


REMAND

Total disability ratings for compensation may be assigned where it is found that a veteran is rendered unemployable as a result of service-connected disabilities and where the schedular rating for those disabilities is less than total.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran has asserted that he is unable to work due to various medical problems, including his service-connected eczema disability.  Because entitlement to TDIU may only be granted based upon unemployability due to a service-connected disability, the Board will only consider the lay and medical evidence showing an occupational impairment caused by the Veteran's sole service-connected disability, eczema, which is currently rated 60 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  

Because the Veteran has one service-connected disability that is rated 60 percent disabling, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.  However, there remains a question as to whether the Veteran's service-connected eczema renders him unemployable.  

The evidence reflects that the Veteran last worked full-time in January 2003 as a dishwasher for Radisson Resorts.  The evidence shows that, prior to his last job, he also worked as an auto mechanic and primarily as a cook.  See VA Form 21-8940; February 2001 VA outpatient treatment record; November 1996 VA examination.  

The Veteran asserted that changes in climate and different types of material affect his service-connected eczema by resulting in rashes.  He testified that, during his employment as a cook, most of the places he worked were hot and that when he was a mechanic, grease got onto his hands and arms, both of which resulted in break-outs of rashes.  

At the hearing, he testified that working with his skin disability has psychological affects because people stare and he is embarrassed by the condition.  He also testified that previous employers have stated that they did not want him around food with his skin disability.    

Despite the Veteran's lay assertions regarding unemployability due to his service-connected eczema, there is no medical evidence of record that addresses this assertion.  In particular, the Board notes that, while he has been afforded VA examinations to evaluate his service-connected eczema, neither examination addressed whether eczema affected his ability to secure and follow substantially gainful employment.  

The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994). 

Therefore, the Board finds that a remand is necessary in order to obtain a medical opinion that addresses the effect eczema has on the Veteran's ability to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Bronx VA Medical Center since February 2010.

2.  Schedule the Veteran for an examination to determine the current level of severity of eczema.  Any and all studies deemed necessary should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  

a. The examiner should report the current symptoms and manifestations associated with the Veteran's eczema.  The examiner is specifically requested to fully describe the functional effects caused by the skin disability.  

b. Thereafter, based on the examination findings and other evidence of record, the examiner is asked to state whether the Veteran's eczema renders him unable to secure or follow a substantially gainful occupation, without regard to his nonservice-connected disabilities or his age.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


